t c summary opinion united_states tax_court penelope felicia kent petitioner v commissioner of internal revenue respondent docket no 21883-07s filed date penelope felicia kent pro_se kristen i nygren for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to deduct certain expenses claimed on her schedule a itemized_deductions incurred in the pursuit of a doctorate degree from the college of education at argosy university background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition was filed petitioner resided in georgia petitioner earned a bachelor’s degree in health care management from clayton state university in petitioner continued her education and earned a master’s degree in counseling and psychology from clark atlanta university in petitioner has worked for a number of companies in the profession of human resources hr for at least the last years in late petitioner was offered and began employment with weyerhaeuser co weyerhaeuser as an hr generalist during petitioner continued her employment with weyerhaeuser as an hr generalist while employed at weyerhaeuser during petitioner attended argosy university and enrolled in the university’s doctorate of education program weyerhaeuser did not require petitioner to obtain any further education as a condition_of_employment rather petitioner testified it was her personal decision to pursue the degree because she saw it as an opportunity to move up in the corporate world and the economy during petitioner paid argosy university dollar_figure for tuition although petitioner lived in atlanta georgia she enrolled at the argosy university campus located in sarasota florida because the campus in atlanta did not offer the degree she wanted petitioner took half of her courses online and half of her courses at the argosy university campus located in sarasota on her timely filed federal_income_tax return petitioner claimed miscellaneous_itemized_deductions for vehicle business education and tax preparation expenses that she claimed related to her educational pursuit the parties have stipulated these expenses as follows expense amount vehicle dollar_figure business big_number educational big_number tax preparation total dollar_figure after application of the 2-percent floor in sec_67 petitioner’s claimed miscellaneous itemized_deduction related to her educational pursuit was dollar_figure in the notice_of_deficiency respondent disallowed petitioner’s claimed miscellaneous itemized_deduction respondent’s determination was made on the basis of petitioner’s alleged failure to establish that the dollar_figure in unreimbursed employee_expenses were ordinary and necessary to petitioner’s business petitioner timely filed a petition with this court discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bear sec_2 the record is unclear as to how petitioner’s claimed tax preparation expense of dollar_figure relates to her educational pursuit nevertheless the claimed deduction was disallowed by respondent and grouped collectively with petitioner’s other disallowed educational expenses ie her vehicle business and educational expenses because petitioner has not separately asserted entitlement to a deduction for a tax preparation expense for convenience we will continue to aggregate the claimed tax preparation expense with the other asserted educational expenses rather than deem the issue conceded by her under rule b the burden of proving that the determination is in error rule a 290_us_111 deductions are strictly a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed 503_us_79 292_us_435 sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business expenditures made by an individual for education are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in her employment or other trade_or_business sec_1_162-5 income_tax regs the general_rule under sec_1_162-5 income_tax regs however does not apply if the expenditures fall within either of two specified categories ie they are nondeductible expenditures if they are incurred to meet the minimum educational requirements for qualification in a taxpayer’s trade_or_business or they qualify the taxpayer for a new trade_or_business see 78_tc_550 sec_1_162-5 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner however has neither alleged that sec_7491 is applicable nor established compliance with the requirements of sec_7491 and b petitioner’s claimed unreimbursed employee expense deduction is for expenditures related to her pursuit of a doctorate of education from argosy university petitioner has been employed in the hr profession for at least the last years petitioner claims that during while employed as an hr generalist by weyerhaeuser her professional duties were to train develop and educate other company employees petitioner asserts that a doctorate of education degree would improve her skills in these areas and position her for future opportunities within the hr profession petitioner also testified however that it was her intention to become a consultant after finishing her doctorate degree and further admitted having received offers for teaching positions at two universities once she had received her degree respondent does not dispute whether petitioner’s pursuit of a doctorate in education improves her skills in the hr profession respondent’s contention which petitioner has not refuted is that the doctorate of education degree program qualifies petitioner to enter into the new trades_or_businesses of consulting and teaching and that the duties and responsibilities of consulting and teaching are different in nature than those associated with the hr profession an individual who through education improves her skills in an existing trade_or_business may also become qualified for a new trade_or_business thompson v commissioner tcmemo_2007_174 if the education in question qualifies the taxpayer to perform significantly different tasks and activities than she could perform before the education then such education is deemed to qualify the taxpayer for a new trade_or_business robinson v commissioner supra pincite citing 73_tc_723 70_tc_1067 affd without published opinion 607_f2d_995 2d cir 62_tc_270 and 52_tc_1106 affd 443_f2d_29 9th cir the mere capacity to engage in a new trade_or_business is sufficient to disqualify the expenses for the deduction weiszmann v commissioner supra pincite petitioner by her own admission indicated that the skills and knowledge she has acquired and continues to acquire in pursuit of her doctorate degree in education will qualify her to enter into a new trade_or_business eg consulting and or teaching accordingly we find that petitioner’s unreimbursed employee_expenses claimed in were not ordinary and necessary expenses to petitioner’s trade_or_business in the hr profession it follows that petitioner has failed to carry her burden_of_proof and respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
